EXECUTIVE RETENTION AGREEMENT THIS EXECUTIVE RETENTION AGREEMENT (the “Agreement”), is effective July 1, 2007, by and between American Community Properties Trust, a Maryland real estate investment trust (together with its subsidiaries, the “Company”), American Rental Management Company, a Delaware corporation (“ARMC”) and Cynthia Hedrick (the “Executive”), a resident of Maryland. WHEREAS, ARMC is a wholly owned subsidiary of the Company, and provides management and other services to the Company and its other subsidiaries; WHEREAS, Executive has been a senior executive officer of the Company and its affiliates including ARMC, for many years and therefore possesses unique and valuable experience and expertise relating to the Company; WHEREAS, in order to provide continuity of management and to take advantage of Executive’s expertise, the Company wishes to secure the services of the Executive as an Executive Vice President, Chief Financial Officer of the Company (“CFO”), and the Executive wishes to provide such services, in accordance with the terms and subject to the considerations provided herein; NOW, THEREFORE, in consideration of the promises and mutual covenants contained herein, and each intending to be legally bound hereby, the parties agree as follows: 1.Employment.Executive shall serve as Executive Vice President and CFO of the Company and in that capacity shall have primary responsibility for the overall financial management of the Company; duties to include participation as a key member of strategic planning team, investor relations, financial reporting, SEC, IRS regulatory compliance, treasury, acquisition of financings, risk management and corporate secrets.Executive shall report directly to the Vice Chair, President and Chief Operating Officer of Company.Executive further agrees not to engage in any outside for-profit business, employment or commercial activity, without first obtaining approval in writing from the Chairman of the Board, and to observe and comply with the policies and rules of the Company, unless such compliance is inconsistent with the terms of the Agreement. 2.Term.Executive’s employment under this Agreement shall continue until June 30, 2009 unless sooner terminated in accordance with the terms of this Agreement.Executive’s employment under this Agreement shall thereafter automatically renew for successive one year periods unless Executive or the Company gives the other notice of her/its intent not to renew employment at least ninety (90) days prior to the date on which employment would otherwise renew for successive one year period under this Agreement. 3.Compensation.The Company agrees to pay Executive, and Executive agrees to accept from the Company, in full payment for Executive’s services, compensation consisting of the following: (a)Base Salary.A minimum base salary at an annual rate of $275,000, payable on a semi-monthly basis or on such other basis the Company may adopt as its regular payroll practice.Executive will receive annual cost of living salary increases as determined by the Board and Executive may receive salary increases at the discretion of the Board.All payments shall be less applicable withholding and deductions as determined by the Company; (b)Benefits.The standard benefits the Company makes available from time to time to its senior executive employees, including eligibility for bonuses and other incentive awards as may be determined in the discretion of the Board or the compensation committee thereof, on the same terms as may be applicable to such other senior executive officers and to the extent Executive is eligible under the terms of the applicable plans, programs, or policies; (c)Vacation.Executive is entitled to the number of paid vacation days determined by the Company generally for its senior executive officers, but not less than twenty-five (25) days per year.Executive is also entitled to all paid holidays given to the Company’s senior executive officers; and (d)Certain Specified Benefits.In addition to the benefits for which Executive is eligible under subparagraph 2 (b), during the term of her employment, the Company shall provide a car allowance of no less than $500 per month, and shall pay Executive’s membership fees and dues in the Hawthorne Country Club. 4.Expenses.The Company will reimburse Executive for such of her out-of-pocket expenses as are reasonably necessary in connection with services rendered by Executive pursuant to this Agreement, as provided in the business expense policies adopted by the Company from time to time. 5.Termination.Executive’s employment may be terminated before the end of the term of this Agreement or at the end of the term of this Agreement as follows: (a)By the Company, at any time, for Cause after providing Executive with at least four (4) weeks written notice that specifies the circumstance amounting to Cause and, if requested by Executive, providing an opportunity for Executive and his counsel to appear before the Board to address such circumstances.“Cause” means (1)Executive’s conviction of, or plea of nolo contendere to, a felony involving dishonesty, disloyalty, fraud, or moral turpitude; (2) Executive’s material breach of any material obligation in this Agreement; or (3) Executive’s engaging in conduct constituting a material breach of any fiduciary duty to the Company; (b)Automatically on the date of Executive’s death; (c)Automatically if Executive becomes disabled or otherwise incapacitated so that Executive cannot perform the essential functions of his job with or without reasonable accommodation for a continuous period of more one hundred twenty (120) days or for more than one hundred twenty (120) cumulative days in any one (1) year period (“Permanent Disability”).Any question as to the existence of Permanent Disability upon which Executive and the Company cannot agree shall be determined by a qualified independent physician selected by Executive (or, if Executive is unable to make such selection, such selection shall be made by any adult member of Executive’s immediate family or Executive’s legal representative) and approved by the Company, with approval not to be unreasonably withheld.The determination of such physician shall be communicated in writing to the Company and to Executive and shall be final and conclusive for all purposes of this Agreement.Until the date of termination by reason of Permanent Disability, Executive shall continue to receive the compensation and benefits as set forth in paragraph 3 of this Agreement.No termination of employment for Permanent Disability shall impair any rights of Executive to collect benefits according to the terms of any disability policy maintained by the Company for that Permanent Disability; (d)By the Company, at any time, for other than Cause upon thirty (30) days written notice to Executive; (e)By Executive’s voluntary resignation (before the end of the term) for other than Good Reason upon not less than thirty (30) days prior written notice to the Company; (f)By Executive’s voluntary resignation upon thirty (30) days prior written notice to the Company for Good Reason.“Good Reason” means:(1) a material diminution in any of Executive’s base compensation, authority (which includes but is not limited to a change in the reporting structure identified in paragraph 1), duties or responsibilities without her agreement; (2) Executive being required to relocate her office to executive offices outside of an area within a fifty (50) mile radius of the Company’s existing executive offices; (3) there being a material reduction in the overall value of the employee benefits being provided to Executive, unless the reduction is effective for all senior executive employees; or (4) a material breach by the Company of any of its obligations to Executive under this Agreement, and in each case, so long as Executive gives such notice within sixty (60) days of the circumstances believed by Executive to constitute Good Reason and the Company fails to remedy those circumstances within thirty (30) days of its receipt of such notice; (g)By Executive’s voluntary resignation following a Change of Control of the Company, upon not less than thirty (30) days prior written notice to the Company.For purposes of this Agreement, a “Change of Control” shall mean any one or more of the following: (1)The consummation by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of a transaction or series of transactions as a result of which (i) a Person acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of not less than 50% of the then-outstanding common shares or other voting securities of the Company or any successor (collectively, “Voting Securities”) (2)The consummation by any Person of a transaction or series of transactions as a result of which (i) a Person either (a) acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of not less than 65% of the then-outstanding common shares or other voting securities of the Company or any successor (collectively, “Voting Securities”) not beneficially owned by J. Michael Wilson and his affiliates and family members (“Wilson Family Shares”), and (ii) such Voting Securities shall cease to be registered under Section 12 of the Exchange Act and be delisted from the American Stock Exchange (“AMEX”) or any such other national securities exchange, automated quotation system or over-the-counter bulletin board as such securities were listed for trading or included immediately prior to consummation of such transaction or transactions; provided, however, that in the absence of any other transaction relating to the acquisition by a Person of Voting Securities other than Wilson Family Shares, neither (x) the mere act of filing a Form 15 and taking actions to delist ACPT’s common shares from the AMEX or such other national securities exchange, automated quotation system or over-the-counter bulletin board as such securities were listed for trading or included, nor (y) a reverse stock split shall constitute a Change of Control under this subparagraph (1); or (3)Individuals who, as of the date hereof, constitute the Board (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, that any individual becoming a trustee subsequent to the date hereof whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least a majority of the disinterested, non-employee trustees then comprising the Incumbent Board shall be considered as though such individual were a member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office occurs as a result of either an actual or threatened election contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Incumbent Board; or (4)Approval by the holders of a majority of the Voting Securities of a reorganization, merger or consolidation involving the Company, in each case, unless, following such reorganization, merger or consolidation, (i)more than 75% of, respectively, the then outstanding shares of Voting Securities or interests of the corporation, trust or other entity resulting from such reorganization, merger or consolidation and the combined voting power of the then outstanding voting securities of such corporation, trust or other entity entitled to vote generally in the election of directors, trustees or other managers is then beneficially owned, directly or indirectly, by all or substantially all of the individuals and entities who were the beneficial owners, respectively, of the outstanding Voting Securities immediately prior to such reorganization, merger or consolidation in substantially the same proportions as their ownership, immediately prior to such reorganization, merger or consolidation, of the outstanding Voting Securities, as the case may be, (ii) no Person (excluding the Company and its affiliates, any employee benefit plan (or related trust) of the Company or such corporation resulting from such reorganization, merger or consolidation and any Person beneficially owning, immediately prior to such reorganization, merger or consolidation, directly or indirectly, 20% or more of the outstanding Voting Securities, as the case may be) beneficially owns, directly or indirectly, 20% or more of, respectively, the then outstanding shares of voting securities of the corporation, trust or other entity resulting from such reorganization, merger or consolidation entitled to vote generally in the election of directors, trustees or other managers, and (iii) at least a majority of the members of the board of directors, trustees or other managers of the corporation, trust or other entity resulting from such reorganization, merger or consolidation were members of the Incumbent Board at the time of the execution of the initial agreement providing for such reorganization, merger or consolidation; or (5)Approval by the holders of Voting Securities of (i) a complete liquidation or dissolution of the Company or (ii) the sale or other disposition of all or substantially all of the consolidated assets of the Company, other than to a corporation, trust or other entity with respect to which, following such sale or other disposition, (I) more than 60% of, respectively, the then outstanding voting securities of such corporation, trust or other entity entitled to vote generally in the election of directors, trustees or other managers is then beneficially owned, directly or indirectly, by all or substantially all of the individuals and entities who were the beneficial owners, respectively, of the outstanding Voting Securities immediately prior to such sale or other disposition in substantially the same proportion as their ownership, immediately prior to such sale or other disposition, of the outstanding Voting Securities, as the case may be, (II) no Person (excluding the Company and its affiliates, any employee benefit plan (or related trust) of the Company or such corporation resulting from such reorganization, merger or consolidation and any Person beneficially owning, immediately prior to such reorganization, merger or consolidation, directly or indirectly, 20% or more of the outstanding Voting Securities, as the case may be) beneficially owns, directly or indirectly, 20% or more of, respectively, the then outstanding shares of voting securities of the corporation, trust or other entity resulting from such reorganization, merger or consolidation entitled to vote generally in the election of directors, trustees or other managers, and (III) at least a majority of the members of the board of directors, trustees or other managers of the corporation, trust or other entity were members of the Incumbent Board at the time of the execution of the initial agreement or action of the Board providing for such sale or other disposition of assets; (h)By the Company or Executive giving notice pursuant to paragraph 2 of its intent not to renew employment pursuant to the Agreement at least ninety (90) days prior to the date on which employment would have otherwise renewed pursuant to the Agreement. 6.Incidents of Termination. (a)If Executive’s employment is terminated under subparagraph5(a), (b), (c), or (e), then the Company shall have no further obligation under this Agreement, except as provided under paragraph 13 and except the obligation to: (1) pay Executive an amount equal to the portion of her compensation and out-of-pocket business expenses, as defined in paragraph 4, as may be accrued and unpaid on the date of termination, minus any appropriate withholding and deductions, as determined by the Company, and (2)provide all benefits set forth pursuant to the benefit, medical, pension or other plans and programs provided by the Company for which Executive qualifies as are due under the terms of the benefits plans and programs, recognizing that Executive’s employment has terminated.In the event of Executive’s death, any sums and benefits due to Executive under any provision of this Agreement shall be paid to her estate or heirs, as applicable. (b)If Executive’s employment is terminated under subparagraph 5(d) or (f) , then the Company will provide the payments and benefits set forth in subparagraphs 6(b)(1) and 6(b)(2), subject to subparagraph 6(b)(3). (1)The Company will, in addition to providing the payments and benefits set forth in subparagraph 6(a), pay Executive twenty-four months Base Salary; These severance payments will be made in one lump sum payment within thirty (30) days of the date Executive’s employment terminates. (2)Further, if Executive elects to continue her health insurance benefits under COBRA, the Company will continue to pay the same monthly subsidy of the premiums for such insurance as was being paid by the Company as of the date Executive’s employment terminated through the earlier of eighteen (18) months or the date Executive obtains alternative health insurance coverage.It is intended that this provision of continuation health coverage shall run concurrently with any period of continuation coverage required under COBRA. (3)The Company’s obligation to provide the severance pay and benefits provided in subparagraphs 6(b)(1) and 6(b)(2) is conditioned upon Executive’s signing and not revoking a valid general release agreement in the form attached hereto as
